DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010307368.8, filed on April 17, 2020.

Status of Claims

Applicant’s application filed on April 8, 2021 has been entered.  Claim 1-20 are pending in the application.

Claim Objections

Claim 15 is objected to because of the following informalities: minor typographical error

Claim 15 recites “a start time update module, configured to, trigger to serve an moment as a saving start moment…”  It should be “a start time update module, configured to, trigger to serve [[an]]a moment as a saving start moment…” to be correct.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a first condition acquiring module, configured to acquire a program acquisition condition; and
an acquisition triggering module, configured to save live streaming room data of a user account as a target program in response to detecting that a live streaming behavior of the user account meets the program acquisition condition, to provide the target program to an associated user account of the user account.” in claim 10;
	“wherein the first condition acquiring module is further configured to:
receive a condition setting instruction issued by the user account or the associated user account; and
determine the program acquisition condition based on the condition setting instruction.” in claim 11;
“the acquisition triggering module is further configured to detect that the live streaming voice of the user account meets the program acquisition condition.” in claim 12;
“the acquisition triggering module is further configured to detect that the live streaming action of the user account meets the program acquisition condition.” in claim 13;
“the acquisition triggering module is further configured to:
trigger to start saving the live streaming room data of the user account as the target program in response to detecting that the live streaming behavior of the user account meets the program acquisition start condition; and
trigger to stop saving the live streaming room data of the user account as the target program in response to detecting that the live streaming behavior of the user account meets the program acquisition end condition.” in claim 14;
“a start time update module, configured to, trigger to serve an moment as a saving start moment to recalculate a storage duration of the live streaming room data, in response to detecting that the live streaming behavior meets the program acquisition start condition again at the moment, after start of saving the live streaming room data is triggered.” in claim 15;
“wherein the acquisition triggering module is further configured to:
trigger a client corresponding to the user account to save the live streaming room data of the user account as the target program; or,
send the program acquisition instruction to a server, to trigger the server to save the live streaming room data of the user account as the target program; or,
send a program acquisition instruction to the server, such that the server forwards the program acquisition instruction to the associated user account, wherein the program acquisition instruction is used to trigger a client corresponding to the associated user account to save the live streaming room data of the user account as the target program.” in claim 16;
“wherein the acquisition triggering module is further configured to:
send the target program to the associated user account; or,
send a recommendation message of the target program to a client corresponding to the associated user account that is not online when the target program is in an on-air state, or to a client corresponding to the associated user account whose automatic download function is in an off state when the target program is in the on-air state, or to both the client corresponding to the associated user account that is not online when the target program is in an on-air state and the client corresponding to the associated user account whose automatic download function is in an off state when the target program is in the on-air state; and provide a complete program content or a fragment program content to the associated user account in response to receiving a returned response message.” in claim 17;
“an acquisition condition sending module, configured to send the program acquisition condition to a server, such that the server sends a program acquisition instruction of saving the live streaming room data of the user account as the target program to the associated user account of the user account in response to detecting that the live streaming behavior meets the program acquisition condition.” in claim 18;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “a first condition acquiring module, configured to acquire a program acquisition condition; and
an acquisition triggering module, configured to save live streaming room data of a user account as a target program in response to detecting that a live streaming behavior of the user account meets the program acquisition condition, to provide the target program to an associated user account of the user account.” in claim 10;
	“wherein the first condition acquiring module is further configured to:
receive a condition setting instruction issued by the user account or the associated user account; and
determine the program acquisition condition based on the condition setting instruction.” in claim 11;
“the acquisition triggering module is further configured to detect that the live streaming voice of the user account meets the program acquisition condition.” in claim 12;
“the acquisition triggering module is further configured to detect that the live streaming action of the user account meets the program acquisition condition.” in claim 13;
“the acquisition triggering module is further configured to:
trigger to start saving the live streaming room data of the user account as the target program in response to detecting that the live streaming behavior of the user account meets the program acquisition start condition; and
trigger to stop saving the live streaming room data of the user account as the target program in response to detecting that the live streaming behavior of the user account meets the program acquisition end condition.” in claim 14;
“a start time update module, configured to, trigger to serve an moment as a saving start moment to recalculate a storage duration of the live streaming room data, in response to detecting that the live streaming behavior meets the program acquisition start condition again at the moment, after start of saving the live streaming room data is triggered.” in claim 15;
“wherein the acquisition triggering module is further configured to:
trigger a client corresponding to the user account to save the live streaming room data of the user account as the target program; or,
send the program acquisition instruction to a server, to trigger the server to save the live streaming room data of the user account as the target program; or,
send a program acquisition instruction to the server, such that the server forwards the program acquisition instruction to the associated user account, wherein the program acquisition instruction is used to trigger a client corresponding to the associated user account to save the live streaming room data of the user account as the target program.” in claim 16;
“wherein the acquisition triggering module is further configured to:
send the target program to the associated user account; or,
send a recommendation message of the target program to a client corresponding to the associated user account that is not online when the target program is in an on-air state, or to a client corresponding to the associated user account whose automatic download function is in an off state when the target program is in the on-air state, or to both the client corresponding to the associated user account that is not online when the target program is in an on-air state and the client corresponding to the associated user account whose automatic download function is in an off state when the target program is in the on-air state; and provide a complete program content or a fragment program content to the associated user account in response to receiving a returned response message.” in claim 17;
“an acquisition condition sending module, configured to send the program acquisition condition to a server, such that the server sends a program acquisition instruction of saving the live streaming room data of the user account as the target program to the associated user account of the user account in response to detecting that the live streaming behavior meets the program acquisition condition.” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.
There is no disclosure of any particular structure for first condition acquiring module, acquisition triggering module and start time update module either explicitly or inherently, to perform the acquiring, saving, receiving, determining, detecting, triggering and sending functions.  The use of the terms “first condition acquiring module", "acquisition triggering module" and "start time update module" are not adequate structure for performing the functions.  As would be recognized by those of ordinary skill in the art, the terms can be performed in software. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure of “first condition acquiring module", "acquisition triggering module" and "start time update module" perform the claimed functions.  Therefore, claim 10-18 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition, claim 19 recites the limitation " send a program acquisition instruction to an associated user account of a user account in response to detecting that a live streaming the program acquisition condition” (claim 19, line 11-13). There is insufficient antecedent basis for this limitation in the claims.  Claim 19 recites two instances of “a program acquisition condition” (claim 19, line 5 and line 10).  It is not clear which “program acquisition condition” is referred.
Dependent claim 20 fails to cure the deficiencies of independent claim 19 and is therefore likewise rejected

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s), particularly claims 10-18 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of acquiring, saving, receiving, determining, detecting, triggering and sending functions.  The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1-5, 7-8, 10-14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshimine (PG PUB US2002/0016848).

Regarding claim 1, Yoshimine teaches “a method for acquiring programs of a live streaming room, comprising:” (Yoshimine discloses a content providing device, content providing method, program storage media, content providing system and content reservation control method [Yoshimine, Abstract]);
“acquiring a program acquisition condition; and” (Through schedule management screen 175, the CPU 10 of the PC 2 performs various settings [program acquisition condition] (e.g. schedule time and date) to provide a content of a live video through a music live channel as a public channel, thereby creating a new live type providing schedule control file 189 [Yoshimine, para 0238, 0247]);
“saving live streaming room data of a user account as a target program in response to detecting that a live streaming behavior of the user account meets the program acquisition condition, to provide the target program to an associated user account of the user account.” (The management server 36 of the ASP 32 confirms the content of the live type providing schedule control file 189 in the providing schedule management database 38, so that the PC 2 (content creator) [user account] can recognize the reservation status.  When the reserved start time arrives, the CPU 10 of the PC 2 is given an instruction command to save the content of live video [target program] by transmitting the content of live video to the management server 36 of the ASP 32, and hence the content is recorded by the management server 36 and provided to a client PC 4 (viewer) [associated user account] requiring it on the real time [Yoshimine, para 0280-0281, 0284-0285, 0104]).

Regarding claim 2, Yoshimine teaches “wherein said acquiring the program acquisition condition comprises:
receiving a condition setting instruction issued by the user account or the associated user account; and” (The content creator [user account] is to confirm the reservation status [condition setting instruction] on a desired reservation date (February 19) displayed on the schedule time plan table 182 and to appoint a desired start time (e.g., 10:00) and end time (10:59:59) out of the “vacant” time schedule of a time schedule appoint bar 183 with the cursor, whereby determining a time schedule frame 183A for a content of a live video to be provided [Yoshimine, para 0242]);
“determining the program acquisition condition based on the condition setting instruction.” (The CPU 10 of the PC 2 performs various settings (e.g. schedule time and date) to provide a content of a live video through a music live channel as a public channel, thereby creating a new live type providing schedule control file 189 as shown in FIG. 32, which is once recorded on the HDD 12 [Yoshimine, para 0247]).

Regarding claim 3, Yoshimine  teaches “wherein the live streaming behavior comprises a live streaming voice,” (The live type can be music live channel [Yoshimine , para 0239]);
“said detecting that the live streaming behavior of the user account meets the program acquisition condition comprises: detecting that the live streaming voice of the user account meets the program acquisition condition.” (The CPU 10 of the PC 2 is given an instruction command to “Transmit content of live video” from the management server 36 of the ASP 32 when the reserved start time arrives, and judges whether the reserved start time has arrived based on that instruction command [Yoshimine , para 0281]).

Regarding claim 4, Yoshimine teaches “wherein the live streaming behavior comprises a live streaming action,” (The live type can be wedding ceremony channel, theater live channel, and event live channel  [Yoshimine , para 0239]);
“said detecting that the live streaming behavior of the user account meets the program acquisition condition comprises: detecting that the live streaming action of the user account meets the program acquisition condition.” (The CPU 10 of the PC 2 is given an instruction command to “Transmit content of live video” from the management server 36 of the ASP 32 when the reserved start time arrives, and judges whether the reserved start time has arrived based on that instruction command [Yoshimine , para 0281]).

Regarding claim 5, Yoshimine teaches “wherein the program acquisition condition comprises a program acquisition start condition and a program acquisition end condition,” (The content creator is to confirm the reservation status on a desired reservation date (February 19) displayed on the schedule time plan table 182 and to appoint a desired start time (e.g., 10:00) and end time (10:59:59) out of the “vacant” time schedule of a time schedule 
“said saving live streaming room data of the user account as the target program in response to detecting that the live streaming behavior of the user account meets the program acquisition condition comprises:
triggering to start saving the live streaming room data of the user account as the target program in response to detecting that the live streaming behavior of the user account meets the program acquisition start condition;” (The CPU 10 of the PC 2 is given an instruction command to “Transmit content of live video” from the management server 36 of the ASP 32 when the reserved start time arrives, and judges whether the reserved start time has arrived based on that instruction command [Yoshimine , para 0281]);
“triggering to stop saving the live streaming room data of the user account as the target program in response to detecting that the live streaming behavior of the user account meets the program acquisition end condition.” (The management server 36 of the ASP 32 records only the connection period from connection start time and date to connection end time and date on the user information DB table 45 in the user information database 37 [Yoshimine , para 0288]).

Regarding claim 7, Yoshimine teaches “wherein said saving live streaming room data of the user account as the target program comprises:
triggering a client corresponding to the user account to save the live streaming room data of the user account as the target program; or,
sending the program acquisition instruction to a server, to trigger the server to save the live streaming room data of the user account as the target program; or,
sending a program acquisition instruction to the server, such that the server forwards the program acquisition instruction to the associated user account, wherein the program acquisition instruction is used to trigger a client corresponding to the associated user account to save the live streaming room data of the user account as the target program.” (When the reserved start time arrives, the CPU 10 of the PC 2 is given an instruction command to save the content of live video [target program] by transmitting the content of live video to the management server 36 of the ASP 32, and hence the content is recorded by the management server 36 and provided to a client PC 4 (viewer) [associated user account] requiring it on the real time [Yoshimine, para 0281, 0284-0285]).

Regarding claim 8, Yoshimine teaches “wherein said providing the target program to the associated user account of the user account comprises:
sending the target program to the associated user account; or,
sending a recommendation message of the target program to a client corresponding to the associated user account that is not online when the target program is in an on-air state, or to a client corresponding to the associated user account whose automatic download function is in an off state when the target program is in the on-air state, or to both the client corresponding to the associated user account that is not online when the target program is in an on-air state and the client corresponding to the associated user account whose automatic download function is in an off state when the target program is in the on-air state; and providing a complete program content or a fragment program content to the associated user account in response to receiving a returned response message.” (The management server 36 of the ASP 32 records the content of the live video [target program] transferred from the user PC 2 in the exclusive memory area in the content server 39 assigned to the public channel, which stream-reproduced and provided to a client PC 4 requiring it on the real time.

Claim 10 lists all the same elements of claim 1 respectively and an apparatus for acquiring programs of a live streaming room, comprising:
a first condition acquiring module (For claim interpretation purpose, “first condition acquiring module" and "acquisition triggering module" may be implemented by software or/and hardware.  FIG. 2 shows a content providing system including a user Personal computer (PC) 2 used by a content creator [Yoshimine, para 0090]);
an acquisition triggering module (Fig. 7 shows content provider 3 including application service provider “ASP” 32 [Yoshimine, para 0102]).  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10.

Claim 11 lists all the same elements of claim 2 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 11.

Claim 12 lists all the same elements of claim 3 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12.

Claim 13 lists all the same elements of claim 4 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 13.

Claim 14 lists all the same elements of claim 5 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 14.

Claim 16 lists all the same elements of claim 7 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 16.

Claim 17 lists all the same elements of claim 8 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimine (PG PUB US2002/0016848) as applied to claim 1-5, 7-8, 10-14 and 16-17 above, and further in view of Bouazizi (PG PUB US2009/0313382).

Regarding claim 6, Yoshimine does not teach “triggering to serve a moment as a saving start moment to recalculate a storage duration of the live streaming room data, in response to detecting that the live streaming behavior meets the program acquisition start condition again at the moment, after start of saving the live streaming room data is triggered.”
“triggering to serve a moment as a saving start moment to recalculate a storage duration of the live streaming room data, in response to detecting that the live streaming behavior meets the program acquisition start condition again at the moment, after start of saving the live streaming room data is triggered.” (The receiver is consuming a broadcast/multicast live session but the connection is interrupted because of a weak signal.  For interruption free stream consumption, the receiver may start the session with the server in a time-shifted mode (program acquisition start condition as no longer interrupted), where the server moves the buffer period at the same pace as the current live transmission time. [Bouazizi, para 0061, 0064, 0117]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimine to comprise the claimed limitation to effectively enhance user experience by minimizing streaming interruption with time-shifted mode.

Claim 15 lists all the same elements of claim 6 respectively and a start time update module (The server [start time update module] moves the buffer period at the same pace as the current live transmission time. [Bouazizi, para 0064]).  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 15.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimine (PG PUB US2002/0016848) as applied to claim 1-5, 7-8, 10-14 and 16-17 above, and further in view of Long (US Patent 10,771,524).

Regarding claim 9, Yoshimine teaches “sending the program acquisition condition to a server,” (The CPU 10 of the PC 2 performs various settings [program acquisition condition] (e.g. schedule time/date and channel type) to provide a content of a live video 
“such that the server sends the target program to the associated user account of the user account in response to detecting that the live streaming behavior meets the program acquisition condition.” (At the step SP 76 the management server 36 of the ASP 32 judges whether the second time schedule frame 257B available at the current time (e.g., 10:09) is click-selected by the user of the client PC 4 watching the live video schedule display screen 255 for the public channels.  If an affirmative result is obtained at the step SP 76, the management server 36 of the ASP 32 reproduces in streaming the movie data (“xx tour”) to the client PC 4 over the Internet 5 [Yoshimine, para 0334, 0337]).
However, Yoshimine does not teach sending “a program acquisition instruction of saving the live streaming room data of the user account as the target program”
Long teaches “a program acquisition instruction of saving the live streaming room data of the user account as the target program” (Long discloses the content type of the data file is a multi-media live stream. Tracker server provides caching instructions to connected cacher nodes, where the caching instruction includes how long each node should keep the fragments and/or slices [Long, column 3, line 6-7; column 16, line 17-20]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimine to comprise the claimed limitation to effectively conserve the memory space of the viewer device by instructing how long the cached fragments should be kept.

Claim 18 lists all the same elements of claim 9 respectively and an acquisition condition sending module (For claim interpretation purpose, "start time update module" may [acquisition condition sending module] reproduces in streaming the movie data (“xx tour”) to the client PC 4 over the Internet 5 [Yoshimine, para, 0337]).  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimine (PG PUB US2002/0016848) in view of Long (US Patent US10,771,524).

Regarding claim 19, Yoshimine teaches “a system for acquiring programs in a live streaming room, comprising:
a client; and” (FIG. 2 shows a content providing system including a user Personal computer (PC) 2 used by a content creator [Yoshimine, para 0090]);
“a server,” (Fig. 7 shows content provider 3 including application service provider “ASP” 32 [Yoshimine, para 0102]);
“wherein the client is configured to:
acquire a program acquisition condition; and” (Through schedule management screen 175, the CPU 10 of the PC 2 performs various settings [program acquisition condition] (e.g. schedule time and date) to provide a content of a live video through a music live channel as a public channel, thereby creating a new live type providing schedule control file 189 [Yoshimine, para 0238, 0247]);
“save live streaming room data of a user account as a target program in response to detecting that a live streaming behavior of the user account meets the program acquisition condition, to provide the target program to an associated user account of the user account,” (The management server 36 of the ASP 32 confirms the content of the live type providing schedule control file 189 in the providing schedule management database 38, so that the PC 2 (content creator) [user account] can recognize the reservation status.  When the [target program] by transmitting the content of live video to the management server 36 of the ASP 32, and hence the content is recorded by the management server 36 and provided to a client PC 4 (viewer) [associated user account] requiring it on the real time [Yoshimine, para 0280-0281, 0284-0285, 0104]).
“the server is configured to:
acquire a program acquisition condition; and” (The CPU 10 of the PC 2 transfers a newly created live type providing schedule control file 189 (containing the settings [program acquisition condition]) to the management server 36 of the ASP 32 over the Internet 5 (Yoshimine, para 0251]);
“send the target program to an associated user account of a user account in response to detecting that a live streaming behavior of the user account meets the program acquisition condition,” (At the step SP 76 the management server 36 of the ASP 32 judges whether the second time schedule frame 257B available at the current time (e.g., 10:09) is click-selected by the user of the client PC 4 watching the live video schedule display screen 255 for the public channels.  If an affirmative result is obtained at the step SP 76, the management server 36 of the ASP 32 reproduces in streaming the movie data (“xx tour”) to the client PC 4 over the Internet 5 [Yoshimine, para 0334, 0337]).
However, Yoshimine does not teach sending “send a program acquisition instruction, wherein the program acquisition instruction is used to trigger the associated user account to save live streaming room data of the user account as the target program.”
Long teaches “send a program acquisition instruction, wherein the program acquisition instruction is used to trigger the associated user account to save live streaming room data of the user account as the target program.” (Long discloses the content type of the data file is a multi-media live stream. Tracker server provides caching 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshimine to comprise the claimed limitation to effectively conserve the memory space of the viewer device by instructing how long the cached fragments should be kept.

Regarding claim 20, Yoshimine as modified by Long teaches “wherein said acquiring the program acquisition condition comprises:
receiving a condition setting instruction issued by the user account or the associated user account; and” (The content creator [user account] is to confirm the reservation status [condition setting instruction] on a desired reservation date (February 19) displayed on the schedule time plan table 182 and to appoint a desired start time (e.g., 10:00) and end time (10:59:59) out of the “vacant” time schedule of a time schedule appoint bar 183 with the cursor, whereby determining a time schedule frame 183A for a content of a live video to be provided [Yoshimine, para 0242]);
“determining the program acquisition condition based on the condition setting instruction.” (The CPU 10 of the PC 2 performs various settings (e.g. schedule time and date) to provide a content of a live video through a music live channel as a public channel, thereby creating a new live type providing schedule control file 189 as shown in FIG. 32, which is once recorded on the HDD 12 [Yoshimine, para 0247]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441